DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art, presented below, alone or in combination does not disclose the radiant heater apparatus, as claimed, wherein the second heat generator and the third heat generator slide into a storage space formed in the first heat generator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 2012/0267354) and Tanaka et al. (US 2019/0335907).
Regarding claim 1, Okamoto (O) discloses a radiant heater apparatus for a vehicle (Abstract), the radiant heater apparatus comprising: a heat generation device (1, Figure 1) coupled to a first surface of a steering column cover ([0026]) and having at least a heat generator generating radiant heat (2, [0027]), but not that a distance between the at least a heat generator and the first surface of the steering column cover is adjustable.
 However, Tanaka (T) discloses a heater device (Abstract1, Figure 1) wherein a distance between the at least a heat generator (1) and the first surface of a seat back (5) is adjustable (Figure 3). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the mounting structure of Okamoto to that of Tanaka to allow for adjusting the distance of the heater from the occupant, thus increasing their comfort.
Regarding claim 2, Okamoto (O), as modified, discloses the radiant heater apparatus of claim 1, wherein the at least a heat generator (10, Figure 5) is pivotally coupled to the first surface of the steering column cover through a first hinge (via 54a) and the heat generation device is configured to be rotated with respect to the first surface of the steering column cover through a second hinge (located between (54) and (10) in Figure 5), so that the distance between the at least a heat generator and the first surface of the steering column cover is adjusted.
Regarding claim 6, Okamoto (O), as modified, discloses the radiant heater apparatus of claim 1, wherein a height adjuster that is configured to adjust a height of the heat generation device is mounted on the first surface of the steering column cover and is hingedly coupled to the heat generation device ([0021], Figure 1).
Claims 3-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 2012/0267354), Tanaka et al. (US 2019/0335907), and Kim (WO 2010/128751)
Regarding claim 3, Okamoto (O), as modified, discloses the radiant heater apparatus of claim 1, but not that the at least a heat generator of the heat generation device includes a first heat generator, a second heat generator, and a third heat generator, wherein the first heat generator is pivotally coupled to the first surface of the steering column cover through a first hinge; wherein the second heat generator is pivotally coupled to a side of the first heat generator through a second hinge; and wherein the third heat generator is pivotally coupled to another side of the first heat generator through a third hinge.
However, Kim (K) disclose heating apparatus (Figure 5) wherein the at least a heat generator of the heat generation device includes a first heat generator (20), a second heat generator (10), and a third heat generator (30), wherein the first heat generator  could be  pivotally coupled to the first surface of the steering column cover through a first hinge; wherein the second heat generator is pivotally coupled to a side of the first heat generator through a second hinge (40); and wherein the third heat generator is pivotally coupled to another side of the first heat generator through a third hinge (40) (Abstract).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify a single panel to that of a tri-panel to better direct the heat towards the occupant.
Regarding claim 4, Okamoto (O), as modified, discloses the radiant heater apparatus of claim 3, wherein the first heat generator (20) is configured to be rotated with respect to the first surface of the steering column cover through the first hinge (40), and the second heat generator (10) and the third heat generator (30)are configured to be rotated with respect to the first heat generator through the second hinge and the third hinge (Figure 1).
Regarding claim 5, Okamoto (O), as modified, discloses the radiant heater apparatus of claim 3, wherein a first holder  (T-51a, Figure 1) that is configured to fix the first heat generator to the steering column cover is mounted on the first surface of the steering column cover, wherein second holders (40) that are configured to fix the second heat generator and the third heat generator to the steering column cover are mounted on the first side and the second side of the steering column cover, respectively, wherein a third holder (40)  is mounted on the first heat generator, wherein when the first heat generator is rotated through the first hinge, the third holder is coupled to the first surface of the steering column cover, and wherein fourth holders (40) are mounted on the second heat generator and the third heat generator, respectively, wherein when the second heat generator and the third heat generator are rotated through the second hinge and the third hinge, the fourth holders of the second heat generator and the third heat generator are coupled to a first side and a second side of the steering column cover. As a clarification, the hinges are dual purpose one to rotate the heat generators and the other to hold them together.
Regarding claim 12, Okamoto (O), as modified, discloses the radiant heater apparatus of claim 2, wherein the at least a heat generator of the heat generation device includes a first heat generator (20), a second heat generator (10), and a third heat generator (30), wherein the first heat generator is pivotally coupled to the first surface of the steering column cover (O-[0026]),  through a first hinge (T-511a) , the second heat generator is pivotally coupled to a side of the first heat generator through a second hinge, and the third heat generator is pivotally coupled to another side of the first heat generator through a third hinge, and wherein a storage space is formed on the first heat generator, and the second heat generator and the third heat generator are rotated through the second hinge and the third hinge and stored in the storage space of the first heat generator (Figure 1).
Regarding claim 13, Okamoto (O), as modified, discloses the  radiant heater apparatus of claim 12, wherein a first holder  (T-551a) that is configured to fix the at least a heat generator device is mounted on the first surface of the steering column cover (O-[0026]), and wherein a third holder (40)  is mounted on the heat generation device, wherein when the second heat generator (10) and the third heat generator (30) are rotated through the second hinge and the third hinge, the second heat generator and the third heat generator are stored in the storage space, and then rotated through the first hinge and fixed to the first surface of the steering column cover (Figure 1).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 2012/0267354), Tanaka et al. (US 2019/0335907), and Lee (US 2004/023981).
Regarding claim 7, Okamoto (O), as modified, discloses the  radiant heater apparatus of claim 6, but not that the  height adjuster includes: a first fixed body mounted at a left side on the first surface of the steering column cover and having a first locking structure on a right side of the first fixed body; a second fixed body mounted at a right side on the first surface of the steering column cover and having a second locking structure on a left side of the second fixed body; and a movable body mounted between the right side of the first fixed body and the left side of the second fixed body and having third locking structures on a left first side and a right side of the movable body, wherein the third locking structures of the movable body are engaged to the first locking structure of the first fixed body and the second locking structure of the second fixed body and the movable body is configured to move upwards and downwards on the first surface of the steering column cover.
However, Lee disclose a  height adjusting mechanism (Abstract)  wherein the height adjuster includes:: a first fixed body (21, Figure 3a-b) mounted at a left side on the first surface of the steering column cover and having a first locking structure  (23) on a right side of the first fixed body; a second fixed body mounted  (11) at a right side on the first surface of the steering column cover and having a second locking structure (13)  on a left side of the second fixed body; and a movable body mounted between the right side of the first fixed body and the left side of the second fixed body and having third locking structures (24,2,14)  on a left first side and a right side of the movable body, wherein the third locking structures of the movable body are engaged to the first locking structure of the first fixed body and the second locking structure of the second fixed body and the movable body is configured to move upwards and downwards on the first surface of the steering column cover. As a clarification the heater generator would be mounted to (2) to allow vertical movement. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize this mechanism with the current heater due to its simplicity and therefore low cost.
Regarding claim 8, Okamoto (O), as modified, discloses the  radiant heater apparatus of claim 7, wherein the movable body includes an elastic member (26,16), wherein when the elastic member is compressed, a width of the movable body decreases and the movable body is configured to move upwards and downwards between the first fixed body and the second fixed body, and wherein when the elastic body is released, the third locking structures are engaged with the first locking structure and the second locking structure, so that the movable body is fixed (Figures 3 a-b, see F1 and gap formed between 27 and 21).
Regarding claim 9, Okamoto (O), as modified, discloses the radiant heater apparatus of claim 8, wherein the movable body includes a first tongue (27)  having one structure of the third locking structures and a second tongue (17) having another structure of the third locking structures (24,14,2, Figures 3a-b), and wherein the elastic member (26,16) is mounted between a right side of the first tongue and a left side of the second tongue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762